Case 1:17-cv-01393-SEB-DLP Document 117 Filed 10/21/20 Page 1 of 5 PageID #: 1278




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 JEFFREY C. BALLHEIMER,                            )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )      No. 1:17-cv-01393-SEB-DLP
                                                   )
 RYAN BATTS #525,                                  )
 MATTHEW BURKS #562,                               )
 BLAYNE ROOT #524,                                 )
 TOWN OF WHITESTOWN, INDIANA                       )
 acting through its Metropolitan Police Dept.      )
 and its Chief of Police,                          )
 DENNIS R. ANDERSON Chief of Police, in            )
 his official capacity,                            )
                                                   )
                             Defendants.           )

  ORDER DENYING PLAINTIFF'S MOTION FOR INTERLOCUTORY APPEAL

         Plaintiff Jeffrey Ballheimer ("Ballheimer") initiated this lawsuit against the Town

  of Whitestown, Indiana ("the Town") and several officers of the Town's police

  department. On March 20, 2020, we entered an Order granting in part and denying in

  part Defendants' Motion for Summary Judgment and denying Ballheimer's cross-motion

  for summary judgment ("Summary Judgment Order"). In relevant part, our Summary

  Judgment Order held that the Officers are entitled to qualified immunity on Ballheimer's

  claim that they had committed an unreasonable search in violation of the Fourth

  Amendment. Now before the Court is Ballheimer's Motion for Interlocutory Appeal

  Pursuant to 28 U.S.C. §1292(b), in which he seeks our authorization to appeal this

  finding. For the reasons set forth herein, this motion is denied.
Case 1:17-cv-01393-SEB-DLP Document 117 Filed 10/21/20 Page 2 of 5 PageID #: 1279




                                           Discussion

         Federal District Courts are empowered to certify otherwise unappealable non-final

  order for immediate appellate review if an order “involves a controlling question of law

  as to which there is substantial ground for difference of opinion and that an immediate

  appeal from the order may materially advance the ultimate termination of the litigation.”

  28 U.S.C. § 1292(b). As the Seventh Circuit has explained, this statute contemplates that

  certification for interlocutory appeal is appropriate only when certain criteria have been

  met: “there must be a question of law, it must be controlling, it must be contestable, and

  its resolution must promise to speed up the litigation.” Ahrenholtz v. Bd. of Trs. of Univ.

  of III., 219 F.3d 674, 675 (7th Cir. 2000) (emphasis in original). Additionally, a section

  1292(b) petition “must be filed within a reasonable time after the order sought to be

  appealed.” Ahrenholtz, 219 F.3d at 675-76 (emphasis in original). Unless all five criteria

  are met, the district court is not authorized to certify an order for immediate appeal. Id. at

  676.

         In submitting his request for certification, Ballheimer has addressed only four of

  these prerequisites, incorrectly positing that there are four elements that must be satisfied

  for the district court to certify an order for an interlocutory appeal. What he has left

  unaddressed is whether his motion was filed "within a reasonable time." We presume he

  omitted any reference to this criterion because the filing of his motion has been

  significantly delayed and thus is obviously unreasonable.

         We issued our Summary Judgment Order on March 20, 2020. Ballheimer waited

  nearly four months (115 days) to file his motion, which was docketed on July 13, 2020.
Case 1:17-cv-01393-SEB-DLP Document 117 Filed 10/21/20 Page 3 of 5 PageID #: 1280




  While there is no "bright-line rule" for reasonableness, delays of this length are routinely

  rejected as unreasonable by courts within our circuit. See, e.g., Richardson Elecs., Ltd. v.

  Panache Broad. of Pennsylvania, Inc., 202 F.3d 957, 958 (7th Cir. 2000) (noting that

  two-month delay was sufficient grounds to deny petition for interlocutory appeal);

  Carroll v. BMW of N. Am., LLC, 2019 WL 4243153, at *3 (S.D. Ind. Sept. 6, 2019)

  ("BMW has offered no explanation for why it waited two months after the Court's order

  to seek leave to appeal. The Court could deny the Motion on this basis alone."); Damiani

  for Estate of Damiani v. Allen, 2018 WL 6505929, at *2 (S.D. Ind. Dec. 11, 2018)

  ("Without any justification or good cause for their seventy-three-day delay, the court

  cannot find that their request was filed in a reasonable amount of time."); In re Yasmin &

  Yaz (Drospirenone) Mktg., Sales Practices & Products Liab. Litig., 2012 WL 662334, at

  *1 (S.D. Ill. Feb. 29, 2012) (deeming 64-day delay to be untimely); Abrams v. Van

  Kampen Funds, Inc., Fed. Sec. L. Rep. P 92023 (N.D. Ill. Aug. 27, 2002) ("The two-

  month delay in seeking certification may be considered inexcusably dilatory.")

         We know of no case within our circuit where a delay as protracted as Plaintiff's

  was held as reasonable. Though courts may excuse even so great a delay as this when

  good cause exists, Ballheimer has not presented any justification for his dilatoriness,

  never mind a persuasive one. Accordingly, because the pending motion for interlocutory

  appeal is untimely, it must be denied.
Case 1:17-cv-01393-SEB-DLP Document 117 Filed 10/21/20 Page 4 of 5 PageID #: 1281




                                      CONCLUSION

         Plaintiff's Motion for Interlocutory Appeal Pursuant to 28 U.S.C. §1292(b), Dkt.

  112, is denied.

  IT IS SO ORDERED.


        Date:        10/21/2020                   _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




  Distribution:

  William W. Barrett
  WILLIAMS HEWITT BARRETT & WILKOWSKI LLP
  wbarrett@wbwlawyers.com

  Toni M. Everton
  WILLIAMS BARRETT & WILKOWSKI, LLP
  teverton@wbwlawyers.com

  Stephen G. Gray
  ATTORNEY AT LAW
  misstuffy@aol.com

  Kirk A. Horn
  MANDEL HORN, P.C.
  khorn@mhmrlaw.com

  Daniel J. Paul
  WILLIAMS HEWITT BARRETT & WILKOWSKI LLP
  dpaul@wbwlawyers.com

  Joshua J. Rauch
  MANDEL HORN, P.C.
  jrauch@mhmrlaw.com
Case 1:17-cv-01393-SEB-DLP Document 117 Filed 10/21/20 Page 5 of 5 PageID #: 1282




  Todd L. Sallee
  TODD SALLEE LAW
  toddsalleelaw@yahoo.com
